DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 7-9 & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perrault, Jr. et al. (US 2015/0328637).
Regarding claim 1, Perrault, Jr. et al. teach an apparatus (Abstract) comprising: 
a microfluidic passage (see Figs. 4, 5, 9 for example) to provide a path for a fluid along a length of the microfluidic passage (see ¶ 0002, 0008-0011+ for example);
a chamber (see annotated Figs. 5A & 9) extending off the microfluidic passage transversely to the length of the microfluidic passage (see for example, above and below in Fig. 5A & to right and left in Fig. 9), the chamber capable of containing a volume of the fluid (¶ 0103-0104+);
an inlet fluidly connecting the microfluidic passage to the chamber (see annotated Figs. 5A & 9; see also sample inlet connected to the sample fluid chamber 122 in Fig. 4, ¶ 0090; and inlet port 310 in Fig. 3, ¶ 0084); 
a sensor (e.g., sensor means/detector 19 ¶ 0099) proximate the inlet (see Fig. 5A) capable of sensing fluid within the inlet prior to the fluid passing into the chamber (see ¶ 0099 for example); 
a first nozzle (see annotated Fig. 9) connected to the chamber (see Fig. 9 for example), the first nozzle comprising a first opening (see e.g., side passage or channel 514 (¶ 0100) of the “first nozzle” in Fig. 9) through which the fluid contained in the chamber is capable of being ejected (see i.e., “Upon activation of the actuator, the pressure within the side chamber 516 of the bubble jet actuator 510 is increased, causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow.” ¶ 0106; see arrows in Figs. 6A & 9 for example) to an exterior of the chamber (see i.e., “The first supply channel 12 introduces a stream of particles 18 into the flow of carrier liquid. The primary microfluidic channel 330 conveys the particles suspended in the carrier liquid past the switch 
a first fluid driver (e.g., first bubble jet actuator 510a in Fig. 9 & ¶ 0124) capable of ejecting the fluid contained in the chamber out through the first nozzle (see i.e., “Upon activation of the actuator, the pressure within the side chamber 516 of the bubble jet actuator 510 is increased, causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow.” ¶ 0106; see arrows in Figs. 6A & 9 for example) and capable of drawing further fluid across the inlet into the chamber (see i.e., “The bubble jet actuator 510 and the pressure pulse dampening element 560 fluidically communicate with the primary microfluidic channel 330 through the opposed side passages 514, 564, respectively. Fluid from the primary microfluidic channel 330 flows into and fills these side passages 514, 564.” ¶ 0103);
a second nozzle (see annotated Fig. 9) connected to the chamber (see Fig. 9 for example), the second nozzle comprising a second opening (see e.g., side passage or channel 514 (¶ 0100) of the “second nozzle” in Fig. 9) through which the fluid contained in the chamber is capable being ejected (see i.e., “FIG. 9 schematically illustrates that each of the bubble jet actuator configurations shown in FIGS. 7A-7G may be paired with a second, opposed bubble jet actuator 510.” ¶ 0124 & “Upon activation of the actuator, the pressure within the side chamber 516 of the bubble jet actuator 510 is increased, causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow.” ¶ 0106; see arrows in Figs. 6A & 9 for example) to the exterior of the chamber (see i.e., “The first supply 
a second fluid driver (e.g., second bubble jet actuator 510b in Fig. 9 & ¶ 0124) capable of ejecting the fluid contained in the chamber out through the first nozzle within the chamber (see i.e., “FIG. 9 schematically illustrates that each of the bubble jet actuator configurations shown in FIGS. 7A-7G may be paired with a second, opposed bubble jet actuator 510.” ¶ 0124 & “Upon activation of the actuator, the pressure within the side chamber 516 of the bubble jet actuator 510 is increased, causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow.” ¶ 0106; see arrows in Figs. 6A & 9 for example) and capable of drawing further fluid across the inlet into the chamber (see i.e., “The bubble jet actuator 510 and the pressure pulse dampening element 560 fluidically communicate with the primary microfluidic channel 330 through the opposed side passages 514, 564, respectively. Fluid from the primary microfluidic channel 330 flows into and fills these side passages 514, 564.” ¶ 0103); and 
a controller (e.g., signal generator ¶ 0012+) operatively coupled to the first fluid driver and the second fluid driver (¶ 0102+) capable of sequentially actuating the first fluid driver and the second fluid driver (i.e., “a plurality of heating elements formed on the substrate, each heating element individually controlled by a signal generator” ¶ 0012+).

However, Perrault, Jr. et al. teach “The generation and expansion of the vapor bubble causes a pressure increase within the side channel 514 of the actuator 510. This pressure increase results in a slug of fluid being ejected from the side channel 514 and into the primary microfluidic channel 330.” ¶ 0100.  See also a fluid movement (ejection) indicated by the arrow in Figs. 6A-6B & ¶ 0106.  Further, Perrault, Jr. et al. teach the bubble jet actuators 510 (fluid drivers) to activate, creating positive and negative pressures causing the fluid to move across the bubble jet actuators (across the inlet, through the chamber, and through the nozzles), see ¶ 0106-0107 & arrows in Figs. 6A-6B.  See also the rejection above.


    PNG
    media_image1.png
    689
    851
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1157
    821
    media_image2.png
    Greyscale

With regard to limitations in claims 1-5, 9 & 10 (e.g., “… to sense fluid within the inlet prior to the fluid passing into the chamber; … through which the fluid contained in the chamber is ejected to an exterior of the chamber; … to eject the fluid contained in the chamber out 

Regarding claims 5, 7-9 & 11, Perrault, Jr. et al. teach the apparatus:
5.	wherein the controller sequentially actuates the first fluid driver and the second fluid driver (¶ 0012+) by power supplied to the first fluid driver and the second fluid driver (¶ 0048+);  
7.	further comprising: a second inlet (see e.g., focusing fluid inlet ports 350a, 350b in Fig. 3, ¶ 0086; see also sheath inlets connected to the sheath fluid chambers 121 in Fig. 4, ¶ 0090) connecting the microfluidic passage to the chamber (see Fig. 4 for example); and a second sensor (i.e., “optional interrogation sites 314a may be used monitor the sort performance, to confirm the adequacy of the focusing, detection …” ¶ 0093; “Particle interrogation system 110 may include an illumination system 112 and a detection system 116” ¶ 0060) proximate the second inlet (see Fig. 4 for example); 
8.	wherein the first nozzle and the second nozzle are located on opposite ends of the chamber (see the annotated first and second nozzles in Fig. 9 are 
9.	wherein the first nozzle and the second nozzle are part of a row of at least three nozzles within the chamber (see Fig. 13 for example) and wherein the first fluid driver and the second fluid driver are part of a row of at least three independently actuatable fluid drivers corresponding to the at least three nozzles (¶ 0128); and
11.	wherein the chamber is funnel-shaped between the inlet and the first nozzle and the second nozzle (see Fig. 5A for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrault, Jr. et al. (US 2015/0328637) in view of McGuinness et al. (US 2016/0114319).
Regarding claims 2, 4 & 6, although Perrault et al. teach the first fluid driver and the second fluid driver each comprises a heating element (512), the controller is to sequentially actuate the first fluid driver and the second fluid driver (¶ 0012+), the reference does not explicitly teach the heating elements each comprises a resistor.

McGuinness et al. teach an apparatus (102) comprising: 
a microfluidic passage (see channels 126/402 in Fig. 1 & 4-6 for example); 
a chamber (124); 
an inlet (408) connecting the microfluidic passage to the chamber (see Fig. 4); 
a sensor (406) proximate the inlet (see Fig. 4 & ¶ 0022) to sense fluid within the inlet (¶ 0022); 
a first nozzle (405); 
a first fluid driver (e.g., pump actuator 404) to move fluid through the first nozzle to draw fluid across the inlet (¶ 0024); and 
a controller (106/108) to actuate the first fluid driver (¶ 0016-0017);
wherein the first fluid driver comprises a resistor (¶ 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first fluid driver and the second fluid driver to create a vapor bubble (¶ 0047) of Perrault et al. with the teaching of McGuinness et al. wherein the first fluid driver comprises a resistor to create a vapor bubble (¶ 0023).  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Regarding claim 10, Perrault et al. teach the first fluid driver and the second fluid driver receive power from a power source (¶ 0048+).  However, Perrault et al. do not explicitly teach the apparatus further comprising a universal serial bus connector.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electronic connection of Perrault et al. (¶ 0074) with the teaching of McGuinness et al. comprising a universal serial bus (USB) controller capable of sending and receiving data to the electronic controller 106, as well as providing power to the electronic controller 106, over a USB cable to control the apparatus (¶ 0012).  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “the region of Perrault identified by the Examiner is in-line with the primary microfluidic passage, as can be seen at least in FIGS. 6A-6C of Perrault. Clearly, the region is does not extend off the microfluidic passage transversely to the length of the microfluidic passage; rather, the region extends from an end of the microfluidic 

    PNG
    media_image1.png
    689
    851
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1157
    821
    media_image2.png
    Greyscale

In response to applicant's argument that “Perrault cannot be said to disclose first or second nozzles comprising openings through which the fluid contained in the chamber is ejected to an exterior of the chamber” & “the drivers eject the fluid contained in the chamber out through the nozzles to create voids in the chamber and to draw further fluid across the inlet to fill said 
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798